Citation Nr: 0912940	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to a seizure disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the spine, secondary to a seizure disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder, secondary to a seizure disorder.

5.  Entitlement to service connection for a dental disorder, 
secondary to a seizure disorder.

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February to May 
1965.

These matters were initially before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The August 2000 rating decision found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a seizure disorder; 
denied service connection claims for depression, degenerative 
joint disease of the spine, bilateral knee disorder, and for 
a dental disorder; and determined that entitlement to a total 
rating due to individual unemployability was not warranted.  

In July 2001, a hearing before the undersigned Veterans Law 
Judge was held in Washington, DC.  A transcript of this 
hearing is of record.  

In January 2002, the Board reopened the claim of entitlement 
to service connection for a seizure disorder, and remanded 
the case to the RO for additional development.

In August 2003, the Board denied all of the previously 
mentioned matters.  The Veteran thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

On March 25, 2005, the Court issued an order that granted a 
joint motion for remand, vacated the Board's August 2003 
decision, and remanded the matters to the Board for action in 
compliance with the motion.  The Board thereupon remanded the 
claim for further development in December 2005.

In February 2007, the Board again denied all of the 
previously mentioned matters.  The Veteran thereafter 
appealed that decision to the Court.

On December 31, 2008, the Court issued an order that granted 
a joint motion for remand, vacated the Board's February 2007 
decision, and remanded the matters to the Board for action in 
compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
seizure disorder; entitlement to service connection for a 
psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee disorder, and dental disorder, all 
secondary to a seizure disorder; and entitlement to a total 
disability rating due to individual unemployability.

The Veteran contends that his seizure disorder had its onset 
in service and that as a result of this disorder; he has 
developed degenerative joint disease, bilateral knee 
disorder, a dental disorder, and a psychiatric disorder.

In January 2006 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination regarding the Veteran's seizure 
disorder.  The Veteran informed the examiner that his history 
of seizures began at the age of 14 or 15, and added that his 
seizures increased during his military service.  Seizure 
disorder was diagnosed.  The examiner commented that in view 
of the Veteran's history the disorder was likely a primary 
generalized epilepsy.  The examining neurologist opined that, 
with a "reasonable degree of medical certainty," the 
Veteran did in fact have a diagnosable seizure disorder which 
pre-existed his entry into active military service.  He added 
that, aside from perhaps a "temporary exacerbation" of the 
seizures while in service, the seizure disorder, thereafter, 
was "not aggravated to a permanent degree" by his military 
service "beyond that which would occur to a natural 
progression" of the disorder.

Based upon the January 2006 VA examination report, the Board, 
in a decision dated in February 2007 denied entitlement to 
service connection for a seizure disorder finding that there 
was clear and unmistakable evidence that the Veteran's 
seizure disorder preexisted service and was not permanently 
aggravated by service.

In a December 2008 Joint Motion for Remand, the parties moved 
the Court to remand the claims to the Board based in part 
upon the statement that the examiner, in the January 2006 
examination report, did not provide any indication of his 
level of certainty as to whether the Veteran's seizure 
disorder was permanently aggravated by the Veteran's active 
service.  The Joint Motion for Remand stated that upon remand 
the Board should consider whether the examination report was 
adequate to provide clear and unmistakable evidence with 
respect to whether the Veteran's seizure disorder was 
permanently aggravated by the Veteran's active service and, 
if not, to remand for a new or clarified opinion.  

In December 2008 the Court vacated the Board's February 2007 
decision and remanded the case for further action consistent 
with the December 2008 Joint Motion for Remand.

The Board notes that under the doctrine of law of the case, 
questions settled on a former appeal of the same case are no 
longer open for review.  See Browder v. Brown, 5 Vet. App. 
268, 270 (1993).  As such, judicial bodies will not generally 
review or reconsider issues that already have been decided in 
a previous appeal.  See McCall v. Brown, 6 Vet. App. 215 
(1994) (citing Kori Corp. v. Wilco Marsh Buggies & Draglines, 
761 F.2d 649, 657 (Fed. Cir. 1985)).

In addition, the Board notes that the Board is bound to 
comply with the Joint Motion for Remand as it has been 
granted by the Court's order.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. 
App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).

Upon consideration of the January 2006 VA examination report 
and the Joint Motion for Remand's statement that the 
examination report provides no indication of the examiner's 
level of certainty regarding whether the Veteran's seizure 
disorder was permanently aggravated by the Veteran's active 
service.  The Board finds that the January 2006 examination 
does not contain sufficient detail to decide the claim on 
appeal and, therefore, must be returned as inadequate.  See 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  As such, the 
claim must be remanded for an opinion to be obtained 
indicating whether it can it be concluded with clear and 
unmistakable certainty that the preexisting seizure disorder 
was not aggravated to a permanent degree in service beyond 
that which would be due to the natural progression of the 
disorder.

As noted above, the Veteran also seeks entitlement to service 
connection for a psychiatric disorder, degenerative joint 
disease of the spine, bilateral knee disorder, and dental 
disorder, all secondary to a seizure disorder, and 
entitlement to a total disability rating due to individual 
unemployability.  Since the Veteran's claims of entitlement 
to service connection for a psychiatric disorder, 
degenerative joint disease of the spine, bilateral knee 
disorder, and dental disorder, all secondary to a seizure 
disorder, and entitlement to a total disability rating due to 
individual unemployability depend upon the outcome of the 
Veteran's claim of entitlement to service connection for a 
seizure disorder, the Board finds the issues to be 
inextricably intertwined with that of entitlement to service 
connection for a seizure disorder.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the issues of 
entitlement to service connection for a psychiatric disorder, 
degenerative joint disease of the spine, bilateral knee 
disorder, and dental disorder, all secondary to a seizure 
disorder, and entitlement to a total disability rating due to 
individual unemployability until the issue of entitlement to 
service connection for a seizure disorder is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to 
the VA examiner who conducted the January 
2006 examination for an opinion to be 
rendered regarding whether it can be 
concluded with clear and unmistakable 
certainty that the preexisting seizure 
disorder was not aggravated to a 
permanent degree in service beyond that 
which would be due to the natural 
progression of the disorder.  The 
complete rationale for any opinion 
expressed should be provided.

If the original examiner is unavailable, 
another qualified examiner may be used.  
If it is determined that an additional 
examination is needed in order to 
respond, such examination should be 
scheduled.

2.  Thereafter, readjudicate the 
Veteran's claims.  If any benefit sought 
is not granted, the Veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




